department of the treasury internal_revenue_service washington d c date number release date uilc cc dom fs p si internal_revenue_service national_office chief_counsel_advice memorandum for larry c letkewicz cc msr pod chi from harve m lewis chief cc dom fs p si subject research_credit this chief_counsel_advice responds to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend date date date issue sec_1 what are the requirements of the discovery test for the years in issue what are the requirements of the process_of_experimentation test for the years in issue facts in its petition to the u s tax_court for the taxable periods date date and date taxpayer made an affirmative claim for credits for increasing research activities under sec_41 relating to internal use software during the informal_discovery phase of this case taxpayer raised some questions about the applicability of the discovery test and the process_of_experimentation test as described in 163_f3d_440 7th cir 110_tc_454 appeal docketed sub nom wells fargo co v commissioner nos 8th cir date and proposed_regulations under sec_41 published in the federal_register on date fr taxpayer claims that the proposed_regulations provide a less stringent standard than the courts in both united stationers and norwest you have asked us to respond to taxpayer’s claim regarding the discovery test and the process_of_experimentation test for the years in issue and to explain the service’s position relating to these tests so that both parties may move forward in this phase of the litigation law and analysis sec_41 allows taxpayers a credit against tax for increasing research activities generally the credit is an incremental credit equal to the sum of percent of the excess if any of the taxpayer's qualified_research_expenses for the taxable_year over the base_amount and percent of the taxpayer's basic_research_payments sec_41 provides that the term qualified_research_expenses means the sum of the following amounts which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer a in-house_research_expenses and b contract_research_expenses sec_41 provides that the term qualified_research means research- a with respect to which expenditures may be treated as expenses under sec_174 b that is undertaken for the purpose of discovering information i that is technological in nature and ii the application of which is intended to be useful in the development of a new or improved business_component of the taxpayer the discovery test and c substantially_all of the activities of which constitute elements of a process_of_experimentation for a purpose described in sec_41 the process_of_experimentation test such term does not include any activity described in sec_41 sec_41 provides that for purposes of sec_41 research is to be treated as conducted for a qualified purpose if it relates to i a new or improved function ii performance or iii reliability or quality sec_41 provides that research is not to be treated as conducted for a qualified purpose if it relates to style taste cosmetic or seasonal design factors sec_41 provides that the term qualified_research does not include any of the following research after commercial production adaptation of an existing business_component duplication of an existing business_component surveys studies etc research with respect to certain computer_software foreign research research in the social sciences etc and funded research in the tax_reform_act_of_1986 the act congress amended the definition of the term qualified_research before the amendment the term qualified_research had the same meaning as the term research or experimental under sec_174 the legislative_history to the act indicates that congress believed that taxpayers had applied the act definition too broadly with some taxpayers claiming the credit for virtually any expense relating to product development further congress concluded that it was appropriate and desirable for the statutory research_credit provisions to include an express definition of the term qualified_research thus in congress narrowed the scope of the credit to technological advances in products and processes and revised and limited the definition of the term qualified_research by establishing additional qualifying requirements and adding several excluded activities s rep no pincite h_r rep no pincite the legislative_history to the act states that the purpose of enacting the credit was to encourage business firms to perform the research necessary to increase the innovative qualities and efficiency of the u s economy s rep no pincite h_r rep no pincite because the research_credit is intended to provide an incentive for business firms to increase their expenditures_for research to obtain new knowledge through a scientific process_of_experimentation the credit is not to be applied too broadly or in a manner such that virtually any expense relating to product development is eligible for the credit see s rep no pincite h_r rep no pincite the determination of whether the research is undertaken for the purpose of discovering information that is technological in nature depends on whether the process_of_experimentation utilized in the research fundamentally relies on principles of the physical or biological sciences engineering or computer science -- in which case the information is deemed technological in nature -- or on other principles such as those of economics -- in which case the information is not to be treated as technological in nature h_r conf_rep no at ii-71 with specific reference to the field of computer science the conference_report notes that research does not rely on the principles of computer science merely because a computer is employed research may be treated as undertaken to discover information that is technological in nature however if the research is intended to expand or refine existing principles of computer science h_r conf_rep no at ii-71 n discovery test two recent court decisions have addressed the definition of qualified_research for purposes of sec_41 and have determined that the statutory definition of qualified_research imposes an objective discovery requirement on date the tax_court issued its opinion in norwest corporation v commissioner in norwest the tax_court concluded that t he legislative_history of sec_41 dictates that the knowledge gained from the research_and_experimentation must be that which exceeds what is known in the field in which the taxpayer is performing the research_and_experimentation the fact that the information is new to the taxpayer but not new to others is not sufficient for such information to come within the meaning of discovery for purposes of this test the purpose of the r e credit was to stimulate capital formation and improve the u s economy--not merely the taxpayer’s business in united stationers inc v united_states the seventh circuit concluded that qualifying research must go beyond the current state of knowledge in that field--expand or refine its principles therefore in the context of sec_41 discovery demands something more than mere superficial newness it connotes innovation in underlying principle further in recent legislative histories congress referred to the discovery test of sec_41 the conference_report to tax and trade relief extension act of the act noted that evolutionary research activities intended to improve functionality performance reliability or quality are eligible for the credit as are research activities intended to achieve a result that has already been achieved by other persons but is not yet within the common knowledge eg freely available to the general_public of the field provided that the research otherwise meets the requirements of sec_41 including not being excluded by subsection d h_r conf_rep no pincite emphasis added the conference_report to the tax relief extension act of the act provides that e mploying existing technologies in a particular field or relying on existing principles of engineering or science is qualified_research if such activities are otherwise undertaken for purposes of discovering information and satisfy the other requirements under sec_41 process_of_experimentation test in both united stationers and norwest the courts also addressed the process_of_experimentation test in norwest the tax_court determined that the process_of_experimentation test is aimed at eliminating uncertainty about the technical ability to develop the product--as opposed to uncertainty as to whether the product can be developed within certain business or economic constraints even though the taxpayer knew that it was technically possible to develop it norwest t c pincite citing norwest the seventh circuit in united stationers asserted that the portion of the conference_report to the act explaining the term process_of_experimentation suggests that qualifying research must from its outset involve some technical uncertainty about the possibility of developing the product united stationers f 3d pincite the conference_report to the act provides that the term process_of_experimentation means a process involving the evaluation of more than one alternative designed to achieve a result where the means of achieving that result is uncertain at the outset this may involve developing one or more hypotheses testing and analyzing those hypotheses through for example modeling or simulation and refining or discarding the hypotheses as part of a sequential design process to develop the overall component thus for example costs of developing a new or improved business_component are not eligible for the credit if the method of reaching the desired objective the new or improved product characteristics is readily discernible and applicable as of the beginning of the research activities so that true experimentation in the scientific or laboratory sense would not have to be undertaken to develop test and choose among viable alternatives on the other hand costs of experiments undertaken by chemists or physicians in developing and testing a new drug are eligible for the credit because the researchers are engaged in scientific experimentation h_r conf_rep no at ii-71 emphasis added proposed_regulations in accordance with other authority on date the service published in the federal_register proposed_regulations relating to the definition of qualified_research under sec_41 and the computation of the research_credit under sec_41 fr in addition on date the service published in the federal_register proposed_regulations under sec_41 describing when computer_software that is developed by or for the benefit of a taxpayer primarily for the taxpayer’s internal use can qualify for the credit_for_increasing_research_activities fr the proposed_regulations set forth the requirements for qualified_research including the discovery test and the process_of_experimentation test see sec_1 a and of the proposed_regulations while these provisions of the proposed_regulations are proposed to be effective after the date final regulations are published in the federal_register these proposed_regulations represent the service’s official position on all issues covered by the regulations for all tax years after date sec_1 a of the proposed_regulations provides that the term discovering information means obtaining knowledge that exceeds expands or refines the common knowledge of skilled professionals in a particular field of technology or science section sec_1_41-4 ex of the proposed_regulations provides an illustration of this rule y successfully builds a bridge that can sustain the greater traffic flow thereafter z seeks to build a bridge that can also sustain such greater traffic flow the technology used by y to build its bridge is a closely guarded secret that is not known to z and remains beyond the common knowledge of skilled professionals in the relevant technological fields z’s activities to develop the technology to build the bridge may be qualified_research within the meaning of sec_41 and paragraph a of this section even if it so happens that the technology used by z to build its bridge is similar or identical to the technology used by y with respect to the process_of_experimentation test sec_1_41-4 of the proposed_regulations states a process_of_experimentation is a process to evaluate more than one alternative designed to achieve a result where the means of achieving that result are uncertain at the outset a process_of_experimentation in the physical or biological sciences engineering or computer science requires that the taxpayer -- i develop one or more hypotheses designed to achieve the intended result ii design an experiment to test and analyze those hypotheses iii conduct the experiment and record the results and iv refine or discard the hypotheses as part of a sequential design process to develop or improve the business_component taxpayer disputes the seventh circuit’s and the tax court’s interpretations of the discovery and the process_of_experimentation tests the taxpayer believes that the united stationers and the norwest decisions are inconsistent with the service’s position in the proposed_regulations published in the federal_register for date and the intent of congress as expressed in conference reports to the and the acts we disagree as stated above for taxable years beginning after date the qualified expenses of a research project are eligible to be included in the research_credit computation only if the project is qualified_research that is the project must meet all of the requirements of sec_41 and must not be excluded by sec_41 or d sec_41 contains the three principal requirements for determining if product development activities constitute qualified_research these requirements are the sec_174 test the discovery test and the process_of_experimentation test see norwest t c pincite delineating a four-part test by treating the business_component element of the discovery test as a separate self-contained test to qualify for the research_credit sec_41 requires that a taxpayer undertake research for the purpose of discovering information that is technological in nature and the application of which is intended to be useful in the development of a new or improved business_component of the taxpayer this is the second requirement for qualified_research this discovery test contains two distinct elements first sec_41 provides that research must be undertaken for the purpose of discovering information that is technological in nature second secion d b ii provides that the application of the discovered information must be intended to be useful in the development of a new or improved business_component of the taxpayer it is the interpretation of the first part of the discovery test that the taxpayer disputes sec_1_41-4 of the proposed_regulations defines the term discovering information as obtaining knowledge that exceeds expands or refines the common knowledge of skilled professionals in a particular field of technology or science we believe that sec_41 conditions credit eligibility on an attempt to discover information that goes beyond the common knowledge of the field we also believe that this requirement is consistent with sec_41 the legislative_history to the act the decisions of the seventh circuit in 163_f3d_440 7th cir and the tax_court in 110_tc_454 appeal docketed sub nom wells fargo co v commissioner nos 8th cir date and the legislative histories of the and acts taxpayer also argues that there is no basis for the norwest court’s interpretation of the process_of_experimentation test in the statute or the legislative_history we disagree the legislative_history to the act indicates that the purpose of the process_of_experimentation test is to provide the methodology to test different hypotheses to achieve a desired objective where the method of achieving the objective is uncertain at the outset clearly if the method of reaching the desired object was discernable at the outset there would be no qualified_research thus a taxpayer’s process_of_experimentation is its methodology used to address the technical uncertainties in developing or improving a business_component the process_of_experimentation test presupposes a scientific methodology that entails the evaluation of more than one alternative to achieve a result where the means of achieving that result is uncertain at the outset the more alternatives considered by the taxpayer the more structured the process_of_experimentation necessarily becomes through a continuous development of hypotheses that require testing and analysis until the research objective is achieved thus the more hypotheses that are developed tested and analyzed the more likely the project will satisfy the process_of_experimentation test see norwest t c pincite united stationers f 3d pincite based on the legislative_history language and the proposed_regulations it is clear that a primary purpose for the process_of_experimentation test is to address the technical uncertainties as to the means or method of achieving a desired research result see united stationers f 3d pincite norwest t c pincite thus while the discovery and the process_of_experimentation requirements of sec_41 do not require revolutionary advances in technology or science they do require that the taxpayer address technical uncertainties in developing a new or improved business_component taxpayer maintains that in norwest the tax_court incorrectly interpreted the legislative_history relating to the process_of_experimentation test taxpayer argues that in the legislative_history to the act congress did not require uncertainty concerning the capability of achieving a desired result rather congress intended that the process_of_experimentation test was intended to address the means of achieving the desired result taxpayer’s argument fails because congress clearly intended that taxpayers performing qualified_research would use a process_of_experimentation to determine the design of a business_component where the design was uncertain at the outset sec_1_41-4 of the proposed_regulations states that a process_of_experimentation is a process to evaluate more than one alternative designed to achieve a result where the means of achieving that result are uncertain at the outset thus under the proposed_regulations sec_41conditions credit eligibility to research that involves a process_of_experimentation to determine the design of a business_component where the technical ability to achieve the design was uncertain at the outset we believe that this requirement is consistent with sec_41 the legislative_history to the act the decisions of the seventh circuit in 163_f3d_440 7th cir and the tax_court in 110_tc_454 appeal docketed sub nom wells fargo co v commissioner nos 8th cir date and the legislative histories of the and acts finally under golson v commissioner 54_tc_742 aff’d 445_f2d_985 10th cir cert 404_us_940 if this case is appealable to the seventh circuit the tax_court will treat relevant seventh circuit authority including united stationers as binding in reaching its decision case development hazards and other considerations please call if you have any further questions deborah a butler assistant chief_counsel field service division by harve m lewis chief passthroughs special industries field service division
